DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on May 14, 2021.  Claims 15, 25, 28-31, 33 and 35 have been amended.  Claims 14, 16-18, 21-24, 27, 32 and 34 have been cancelled. Claim 36 has been added.  Claims 15, 25-26, 28-31, 33 and 35-36 are pending in the application.

Response to Amendment
	Rejection under 35 § USC 112(b) of Claim 18 has been withdrawn in view of cancellation of Claim 18. 
	Rejections under 35 USC § 103 of Claims 14, 16-18, 21-24, 27 and 32 have been withdrawn in view of cancellation of claims 14, 16, 18, 21-24, 27 and 32.
	Rejections under 35 USC § 103 of Claims 15, 25-26, 28-31, 33 and 35 have been withdrawn in view of applicant’s amendments. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 33 (Cancelled).

Allowable Subject Matter
Claims 15, 25-26, 28-31 and 35-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Sung et al. (US Pat. No. 8,568,674)-which is considered the closest prior art of record, discloses an oxidation catalyst comprising a mass raise of platinum (Pt) to palladium (Pd) of 20:1 to 1.1:1, which oxidation catalyst comprising:
a first washcoat layer (first or top washcoat layer) (see column 4, lines 32-37);
a second washcoat layer (second or bottom washcoat layer) (see column 4, lines 36-37); and
a flow-through monolith substrate (see column 6, lines 37-48);
wherein the first washcoat layer and the second washcoat layer are disposed on the substrate, wherein the first washcoat layer is disposed on the second washcoat layer (top or first washcoat layer is disposed on the second or bottom washcoat layer) (see column 4, lines 32-37), and wherein 
the first washcoat layer comprises a catalyst composition comprising (a) Pt as the only platinum group metal (PGM) that is disposed or supported on particles of a first refractory oxide comprising alumina 
the second washcoat layer comprises a second platinum group metal (PGM), which is a combination of Pt and Pd, wherein the mass of Pt is greater than the mass of Pd (second or bottom washcoat layer comprising a platinum component and palladium component in the weight ratio of Pt to Pd of 4:1 to 1:4), a catalyst promoter, which is barium, and a second support material (Si-Al) (see column 4, lines 52-64).
The differences between Sung and the instant invention is that Sung fails to disclose: (1) wherein the platinum has a mean crystallize size in a range of from 10 to 35nm, and (2) wherein the alumina with silicon (Si) is present in a total amount of 0.5 to 45% by weight.
Applicant discloses on paragraphs [0019]-[0020] of published specification that: “Additionally or alternatively, the platinum (Pt) has a mean crystallite size of 10 to 35 nm…As mentioned above, the catalyst composition of the invention has been found to retain its NO oxidation activity (i.e. NO2 generating performance) even after prolonged, repeated use, such that ΔNO2(S1 to S2) is very small. In addition to ΔNO2(S1 to S2) being very 2 generated is high).”
Applicant further discloses on paragraph [0034] of published specification that: “It has surprisingly been found that it is possible to produce a catalyst composition that can stably generate NO2 (e.g. over the lifetime of an oxidation catalyst). The stabilization in the NO2 generating activity of the catalyst composition can be obtained without substantially deteriorating or reducing the initial NO oxidation activity of the catalyst composition. The catalyst composition of the invention has a relatively small ΔNO2(S1 to S2) (where S1 represents the initial, fresh state of the catalyst composition and S2 represents a catalyst composition that has been subjected to repeated and prolonged use) compared to compositions prepared by conventional methods. This means that the difference between the amount of NO2 generated after the catalyst composition of the invention has been freshly applied to a substrate compared to when the catalyst composition is in an older, aged state is relatively small.”
Applicant further discloses on paragraph [0110] of published specification that: “It has been found that the catalyst composition of the invention shows stable activity toward oxidizing NO to NO2 in an exhaust gas compared to a "fresh" catalyst composition prepared using conventional washcoat methods. The mean crystallite size of platinum in a fresh catalyst composition prepared in situ by conventional washcoat methods is typically less than 10nm, and usually around 2 to 3nm. In contrast, the catalyst composition of the invention has a larger mean crystallite size of platinum compared to the mean crystallite size of platinum that is typically found in fresh catalyst compositions prepared by conventional methods.”

There is no reason, motivation or suggestion in Sung, alone or in combination, which would motivate one of ordinary skill in the art to have an oxidation catalyst with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1796